MEMORANDUM **
Jose Ramirez-Landero appeals from the 51-month sentence imposed following his guilty plea conviction for unlawful reentry of a deported alien, in violation of 8 U.S.C. § 1326(a). Ramirez contends that Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), requires reversal because the fact that he had a prior aggravated felony conviction was not alleged in the indictment nor admitted by him. Ramirez acknowledges that this argument is foreclosed by United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000), cert. denied, — U.S.-, 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001) and raises the contention solely in order to preserve it in the event the Supreme Court decides differently in the future. Thus, we do not consider it further.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.